t c memo united_states tax_court patrick combs petitioner v commissioner of internal revenue respondent docket no filed date patrick combs pro_se emerald g smith and min young chan for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioner’s federal_income_tax sec_6662 accuracy-related_penalties and a sec_6651 addition_to_tax as follows 1all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice continued year deficiency dollar_figure big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number dollar_figure the court has previously granted respondent’s motion for partial summary_judgment with respect to petitioner’s taxable_year sec_2010 and sec_2011 after concessions the issues remaining for decision are whether petitioner received constructive dividends from the good thinking co inc good thinking during and years at issue as respondent determined whether he is liable for the sec_6651 addition_to_tax for failure to timely file for whether he is liable for sec_6662 accuracy-related continued and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar 2by order dated date this court granted respondent’s motion for partial summary_judgment holding that petitioner received but failed to report on schedule e supplemental income and loss rental income of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 returns respectively the court took under advisement respondent’s motion to impose a penalty under sec_6673 filed date 3in his pretrial memorandum respondent conceded as duplicative of the constructive_dividend determination his determination that petitioner had failed to report certain gross_receipts on schedule c profit or loss from business penalties for and and whether he should be subject_to a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when he filed his petition petitioner resided in california with his significant other deanna latson and their two children petitioner is an author a performer and a motivational speaker during the years at issue he performed in one-person comedy shows and had various speaking engagements compensation_for these performances was generally made by checks payable to good thinking and deposited into good thinking’s bank account this arrangement grew out of petitioner’s dealings with robert holcomb since at least mr holcomb had promoted to petitioner a tax-avoidance strategy which petitioner refers to as a private tax excepted self supporting ministry ptessm the general concept of this strategy was to shift business income to various entities which would then use the funds to pay petitioner’s personal expenses in furtherance of this strategy on date mr holcomb arranged for the incorporation of good thinking immediately after good thinking’ sec_4in mr holcomb was indicted by a grand jury in the southern district of california on charges including tax_evasion aiding or assisting in the preparation of false returns and making false statements to financial institutions see indictment united_states v holcomb no 16-cr-01408-wqh s d cal date ecf no after a jury trial he was found guilty on four counts of making a false statement to a financial_institution see jury verdict holcomb no 16-cr-01408-wqh s d cal date ecf no the court declared a mistrial with respect to the other charges see declaration of mistrial holcomb no 16-cr-01408-wqh s d cal date ecf no judgment was entered and mr holcomb was sentenced to months of imprisonment and fined dollar_figure see judgment holcomb no 16-cr-01408- wqh s d cal date ecf no 5this tax-avoidance strategy is similar to that described in another case in which mr holcomb advised the taxpayers see carreon v commissioner tcmemo_2014_6 6good thinking was part of a web of entities that constituted or participated in the ptessm and that were created for this purpose in accordance with mr holcomb’s plan these other entities which are referenced in the record at continued incorporation petitioner was its sole stockholder president chief_executive_officer chief financial officer sole director and treasurer ms latson served as its secretary during the years at issue in accordance with mr holcomb and petitioner’s plan the fees paid for petitioner’s speaking engagements were generally made payable to an account at bank of america under the account name good thinking account no xxxxxx2520 gt account insofar as the record shows petitioner and ms latson were the only individuals with signature_authority over the gt account petitioner and ms latson were also authorized users of good thinking’s american express credit card account gt credit card account continued various places but do not seem to enter directly into respondent’s determinations that presently concern us include builders trust stillwater trust and goldwater trust mr holcomb and petitioner were generally cotrustees of these entities and petitioner was authorized to act as an agent for each entity the general purpose of these entities was to shift assets and income from one to the other for instance from to petitioner wrote checks to builders trust from the good thinking accounts 7good thinking was dissolved in date great thinking llc was created in to be its replacement after a period during which the two entities ran concurrently the transition between the two entities was completed in petitioner was the fiduciary of both entities none of the adjustments in the current proceedings relate to good thinking 8two other individuals fouade rc dini and lyne inada were also listed as continued during the years at issue petitioner and ms latson paid various expenses using the gt credit card account and funds deposited into the gt account these expenses included airfare payments to video rental stores grocery stores fast-food restaurants and payments for other miscellaneous expenses petitioner filed his form sec_1040 u s individual_income_tax_return for tax_year sec_2010 and sec_2012 on time but filed his form_1040 for which was due_date on date on these form sec_1040 he reported wages from good thinking of dollar_figure dollar_figure and dollar_figure for and respectively for tax_year sec_2010 sec_2011 and sec_2012 good thinking filed forms u s_corporation income_tax return reporting the following amounts of income and expenses continued authorized users of the gt credit card account mr dini charged only about dollar_figure on the gt credit card account over the years at issue ms inada made charges on the gt credit card account similar in amount to charges made by petitioner and ms latson although the record does not make clear the exact nature of mr dini and ms inada’s relationship to petitioner and good thinking the record does contain numerous checks written from petitioner and from good thinking to ms inada with the memo lines on many of the checks indicating variously that the payments are for kids babysitting childcare or similar things dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- -0- -0- big_number big_number dollar_figure big_number -0- -0- -0- big_number big_number gross_profits expenses salaries and wages taxes and licenses advertising employee_benefits travel other deductions total taxable_income the internal_revenue_service irs selected petitioner’s and good thinking’s returns for examination by notice_of_deficiency dated date the irs adjusted good thinking’s taxable_income by disallowing for lack of substantiation most of the claimed deductions and by adjusting upward its gross_profits for and as follows dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number gross_profits expenses salaries and wages taxes and licenses advertising employee_benefits travel other deductions total taxable_income by a separate notice_of_deficiency also dated date respondent determined that petitioner had failed to report constructive dividends attributable to personal expenses that good thinking had paid on his behalf of dollar_figure dollar_figure and dollar_figure for and respectively in addition 9for all years at issue the irs counted as constructive dividends those expenses that good thinking had reported and that the irs had disallowed as deductions namely dollar_figure dollar_figure of reported expenses less the dollar_figure allowed dollar_figure dollar_figure of reported expenses less the dollar_figure allowed and dollar_figure dollar_figure of reported expenses less the dollar_figure allowed for and respectively for and the irs also counted as constructive dividends payments of dollar_figure and dollar_figure respectively that good thinking had made on its gt credit card account good thinking had neither included these latter amounts in its gross_proceeds nor claimed any deduction for these amounts on its corporate returns for and in the notice_of_deficiency issued to continued respondent determined that for each year at issue petitioner was liable for an accuracy-related_penalty under sec_6662 as a result of one or more of negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_overstatement the record includes a civil penalty approval form dated date and signed by the irs examiner’s group manager on date for the assertion of accuracy-related_penalties under sec_6662 for negligence there was no formal communication of penalties giving petitioner the right to protest them or challenge them in court before the notice_of_deficiency i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving those determinations erroneous rule a 290_us_111 dollar_figure continued good thinking respondent determined that these amounts should have been included in good thinking’s gross_proceeds 10under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper income_tax_liability continued ii constructive dividends respondent determined that petitioner received from good thinking constructive dividends attributable to personal expenses that good thinking paid on his behalf respondent’s determination of constructive dividends is a determination of unreported income see pac mgmt grp v commissioner tcmemo_2018_131 at the court_of_appeals for the ninth circuit to which any appeal in this case would ordinarily lie see sec_7482 has held that the commissioner must establish some evidentiary foundation linking the taxpayer to an alleged income-producing activity 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has established such a foundation the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established a sufficient evidentiary foundation to satisfy any threshold burden the evidence shows that petitioner owned of good continued and if certain conditions are met the burden_of_proof shifts to the commissioner see also rule a petitioner does not contend and the record does not establish that the burden_of_proof should shift pursuant to sec_7491 thinking and maintained authority over its checking and credit card accounts he was integrally linked to--apparently the sole source of--its income- producing activity the record shows that respondent’s determination is based on an extensive review of both petitioner’s and good thinking’s activities bank accounts and other financial accounts respondent introduced evidence to show that good thinking made significant expenditures primarily for petitioner’s benefit sec_301 and sec_316 govern the characterization for federal_income_tax purposes of corporate_distributions of property to shareholders if the distributing_corporation has sufficient earnings_and_profits e_p the distribution is a dividend that the shareholder must include in gross_income sec_301 sec_316 if the distribution exceeds the corporation’s e_p the excess generally represents a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is taxable to the shareholder as a gain from the sale_or_exchange of property sec_301 and 89_tc_1280 petitioner bears the burden of proving that good thinking lacked sufficient e_p to support dividend treatment at the shareholder level see truesdell v commissioner t c pincite6 fazzio v commissioner t c memo aff’d 959_f2d_630 6th cir zalewski v commissioner tcmemo_1988_340 delgado v commissioner tcmemo_1988_66 if neither party presents evidence as to the distributing corporation’s e_p the taxpayer has not met his burden_of_proof truesdell v commissioner t c pincite6 vlach v commissioner tcmemo_2013_116 at n petitioner produced no evidence concerning good thinking’s e_p during the years at issue and has thus failed to meet his burden of proving that there were insufficient e_p to support respondent’s determinations of constructive dividends to petitioner see truesdell v commissioner t c pincite6 pac mgmt grp v commissioner at we therefore deem good thinking to have had sufficient e_p in each year to support dividend treatment characterization of a distribution as a dividend does not depend upon a formal dividend declaration see 552_us_421 truesdell v commissioner t c pincite see also 368_f2d_439 9th cir aff’g tcmemo_1965_84 dividends may be formally declared or constructive a constructive_dividend is an economic benefit conferred upon a shareholder by a corporation without expectation of repayment truesdell v commissioner t c pincite corporate funds that a controlling shareholder diverts to personal_use are generally characterized for tax purposes as constructive distributions to the shareholder see 598_f2d_525 9th cir aff’g in part rev’g in part tcmemo_1976_147 such a diversion may occur for example where a corporation makes a distribution to a controlling shareholder that results in an economic benefit to the shareholder but serves no legitimate corporate purpose see 725_f2d_1183 9th cir such a diversion may also occur where a controlling shareholder causes a corporation to pay his or her personal_expense for the shareholder’s primary benefit and without expectation of repayment see 115_tc_172 a distribution does not escape taxation as a dividend simply because the shareholder did not personally receive the property 433_f2d_728 5th cir see also sparks nugget inc v commissioner tcmemo_1970_74 aff’d 458_f2d_631 9th cir rather it is the power to dispose_of income and the exercise of that power that determines whether a dividend has been received sammons f 2d pincite see also 311_us_112 266_f2d_698 9th cir aff’g on this issue and remanding tcmemo_1957_129 whether corporate expenditures are disguised dividends presents a question of fact see pittman v commissioner f 3d 7th cir aff’g tcmemo_1995_243 hood v commissioner t c pincite the court_of_appeals for the ninth circuit has enunciated a two-part test for determining constructive dividends corporate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner-taxpayer ’ 820_f2d_1084 9th cir quoting meridian wood prods co f 2d pincite aff’g tcmemo_1984_549 see also erickson v commissioner f 2d pincite as we observed in 85_tc_332 often the court will have before it both the individual shareholder and the corporation so that application of the two-part test is a relatively simple matter however tax_court jurisdiction is dependent upon timely filed petitions by both the individual shareholder and the corporation thus application of the ninth circuit’s constructive_dividend rule is complicated when only one of the parties is before the court a circumstance beyond our control similarly in this case because only petitioner and not good thinking is before the court we proceed as best we can on the record before us id for all years at issue respondent determined the amount of constructive dividends on the basis of good thinking’s disallowed claimed deductions and for and also on the basis of additional charges made on the gt credit card account petitioner claims that many of these expenditures and charges represent legitimate business_expenses of good thinking petitioner offered into evidence without meaningful explanation hundreds of pages of photocopied receipts expense ledgers spreadsheets and various other unsorted documentation these materials are not linked in any meaningful way to respondent’s adjustments at trial petitioner attempted selectively to link a very few of these items to deductible expenses of good thinking we did not find his testimony as to these few items credible or adequate to show that any particular item represented an ordinary and necessary business_expense of good thinkingdollar_figure 11for instance acknowledging that he was a little slow on the difference between debits and credits on the gt account statement petitioner got it backwards and claimed that certain bank statement credits ie increases to the account balance represented expenses as another example petitioner pointed to certain good thinking checks that were written in we see no basis for concluding that these checks represent ordinary and necessary expenses for or he also claimed that good thinking had made certain charitable_contributions but offered no contemporaneous documentation as required by sec_170 he also pointed to a few other photocopied canceled checks--made out variously to a phone company an internet provider a publishing house a video production company a college and a law firm and totaling about dollar_figure--but offered no invoices or contracts to show that these checks represented ordinary continued in fact petitioner conceded at trial that certain categories of expenses reported by good thinking--such as for child care--were not allowable business_expenses particularly in the light of this concession we need not and shall not undertake the task of sorting through petitioner’s voluminous evidence in an attempt to determine deductible business_expenses of good thinking see hale v commissioner tcmemo_2010_229 patterson v commissioner tcmemo_1979_362 in sum petitioner’s voluminous documentation in which personal living_expenses are not clearly distinguished from legitimate business_expenses provides us no reasonable means of estimating or determining which if any of the expenditures in question were incurred as ordinary and necessary business_expenses of good thinking for the years at issue because petitioner has failed to show that the expenditures in question properly gave rise to deductions on behalf of good thinking the remaining question is whether these expenditures created economic gain benefit or income to the owner-taxpayer p r farms inc v commissioner f 2d pincite continued and necessary business_expenses of good thinking our skepticism on this score is heightened by petitioner and mr holcomb’s tax-avoidance strategy of having good thinking deduct petitioner’s personal living_expenses as business_expenses quoting meridian wood prods co f 2d pincite the expenditures in question show a pattern of payment of personal expenses for items such as child care clothing groceries and fast-food restaurants this pattern is consistent with petitioner’s tax-avoidance strategy as devised by mr holcomb to have good thinking deduct petitioner’s personal living_expenses as business_expenses petitioner has not identified any category of challenged corporate expenses that did not benefit him personally instead he has resorted to groundless and frivolous arguments as has been often observed w e perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we sustain respondent’s determinations that petitioner received and failed to report constructive dividends of dollar_figure dollar_figure and dollar_figure for and respectively iii sec_6651 addition_to_tax respondent determined that petitioner is liable for a sec_6651 addition_to_tax for failing to file hi sec_2011 federal_income_tax return on time sec_6651 provides for an addition_to_tax for failure_to_file a return by the date prescribed unless the taxpayer establishes that the failure is due to reasonable cause and not willful neglect the commissioner bears the burden of production with respect to whether it is appropriate to impose the sec_6651 addition_to_tax see sec_7491 and the burden_of_proof is on the taxpayer to establish reasonable_cause and the absence of willful neglect 469_us_241 reasonable_cause exists when a taxpayer exercises ordinary business care and prudence and is nonetheless unable to file his return by the date prescribed by law sec_301_6651-1 proced admin regs willful neglect connotes conscious intentional failure or reckless indifference boyle u s pincite petitioner’ sec_2011 tax_return was due_date it was filed date respondent has met his burden of production petitioner failed to show reasonable_cause for not timely filing hi sec_2011 tax_return we sustain respondent’s determination of the sec_6651 addition_to_tax iv sec_6662 accuracy-related_penalties respondent determined that for each year at issue petitioner is liable for a accuracy-related_penalty pursuant to sec_6662 under sec_7491 respondent bears the burden of production with respect to the sec_6662 penalty generally this means that he must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 once the commissioner has met his burden of production the burden_of_proof is upon the taxpayer to show that he is not liable for the penalty see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he acted with reasonable_cause and in good_faith with regard to the underpayment see sec_6664 sec_6662 imposes a penalty of of the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations see sec_6662 negligence includes the failure to make a reasonable attempt to comply with the provisions of the code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs the evidence shows that petitioner has failed to make a reasonable attempt to comply with the provisions of the code and failed to keep adequate books_and_records instead espousing various frivolous and groundless arguments the record includes a civil penalty approval form for the accuracy-related negligence penalties signed by the irs examiner’s group manager before the first formal communication of penalties in the notice_of_deficiency giving petitioner the right to challenge them see rose v commissioner tcmemo_2019_73 at cf clay v commissioner t c ___ ___ slip op pincite date we hold that respondent has satisfied his burden of production including his burden pursuant to sec_6751 with respect to the sec_6662 accuracy-related_penalties for negligencedollar_figure reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item boyle u s pincite the term good_faith has no precise definition but connotes among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all facts and circumstances higbee v commissioner t c pincite sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax 12because we conclude that respondent has met his burden of production for imposing penalties based on negligence and we sustain the sec_6662 penalties on that ground we need not consider whether respondent has met his burden of production with respect to the accuracy-related_penalties as to any other ground liability sec_1_6664-4 income_tax regs other circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all of the facts and circumstances including the experience knowledge and education of the taxpayer higbee v commissioner t c pincite sampson v commissioner at sec_1 b income_tax regs petitioner has failed to establish that he acted with reasonable_cause and in good_faith to the contrary the record convinces us that he purposefully participated in a scheme to reduce his income_tax by improperly treating personal living_expenses as business deductions accordingly we sustain respondent’s determination that petitioner is liable for accuracy-related_penalties for negligence for and v sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure when it appears that the taxpayer instituted or maintained proceedings primarily for delay that the taxpayer’s position in such proceedings is frivolous or groundless or that the taxpayer unreasonably failed to pursue available administrative remedies see 124_tc_189 throughout these proceedings petitioner has advanced frivolous and groundless positionsdollar_figure he has been warned repeatedly about the possibility of a penalty under sec_6673 nevertheless he has persisted in his misguided course of conduct causing this court and respondent to waste significant time and resources it appears to the court that petitioner’s position in this proceeding is frivolous and groundless and that he has instituted and maintained these proceedings primarily for delay consequently we will grant respondent’s motion and will require petitioner to pay to the united_states a penalty of dollar_figure pursuant to sec_6673 to reflect respondent’s concession and the court’s date order decision will be entered under rule 13petitioner’s various filings include arguments that as a result of the ptessm he is a kept man benefiting from the artistic patronage of mr holcomb any taxes due are the sole responsibility of mr holcomb petitioner is not a u s franchised 14th a mendment citizen or a u s resident or a person within the meaning of federal statutes and this court and its officers are benefiting financially from a securitized document package listed under petitioner’s name and case number at trial petitioner repeatedly invoked his reliance on the ptessm strategy and offered into evidence a letter from mr holcomb espousing frivolous and groundless claims petitioner testified that the letter mirrors my mindset of exactly what my situation is and my relationship with mr holcomb and the ptessm
